Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 
Reasons for Allowance
Claims 1, 3-14 and 16-22 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose: “…a first light supported by the shelf to shine into the base, the first light configured to illuminate the storage area; and a second light supported by the shelf to shine toward the lid, the second light being upwardly facing.. “ in combination with the remaining limitations of independent claim 1. Dependent claims 3-10 are also allowed.
As per claim 11, the prior art does not disclose: “…a first heat zone configured to maintain a first temperature and a second heat zone configured to maintain a second temperature that is lower than the first temperature; a first light positioned in the first heat zone on the inner wall; a second light positioned in the second heat zone on the inner wall… wherein the base “ in combination with the remaining limitations of independent claim 11. Dependent claims 12-14, 16-17 and 21-22 are also allowed.
As per claim 18, the prior art does not disclose: “…wherein the light is positioned outside of the storage area on an exterior surface of the job box when the lid is in the closed position; and a heating element positioned within the base and configured to warm a battery pack. “  in combination with the remaining limitations of independent claim 18. Dependent claims 19-20 are also allowed.
The examiner found HSU BERGUM et al. (US 2005/0103783 A1, hereinafter BERGUM) and COURTNEY et al. (US 5,459,648, hereinafter COURTNEY) to be the closest prior art of record.
BERGUM discloses a tool box comprising a shelf which moves within the vicinity of the base on tracks on the side of the base. COURTNEY discloses a toolbox comprising a shelf and a light attached to the bottom of the shelf to illuminate the storage area and a plurality of lights directed horizontally but not upwards towards the lid. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  


/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859